DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-14 have been cancelled.
Claim 15, line 1, “The method of claim 1,” should read --The method of claim 16,--
Claim 16 should be replaced with the following: 
--A method for treating pain in a subject, wherein the pain is associated with or caused by at least one of:
a neurovascular corn;
intractable plantar keratosis; and
porokeratosis;
said method comprising: 
	administering microwave energy to said subject, wherein the microwave energy is administered at a level which is sub-curative to the dermatological disease and/or condition, and wherein the pain in the subject is reduced within one week after administering the microwave , wherein the microwave energy is administered at an energy of 50 J and the microwave energy is delivered at 10 watts for a time of 5s.--
Claim 28 has been cancelled. 
Authorization for this examiner’s amendment was given in an interview with Erik Bomkamp on 2/18/2022.
Reasons for Allowance
Claims 1-2, 4, 7-10, 15-27 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A method for treating pain in a subject, said method comprising: administering microwave energy to said subject, wherein the pain is caused by or associated with a dermatological disease and/or condition and the microwave energy is administered at a level which is sub-curative to the dermatological disease and/or condition, the dermatological disease and/or condition consisting of at least one of a wart, a tumor, a papilloma infection, an HPV associated/positive cancer, a verruca, a corn, a callus, a neurovascular corn, an intractable plantar keratosis or a porokeratosis, and wherein the pain in the subject is reduced within one week after administering the microwave energy, wherein the microwave energy is administered at an energy of 50J and the microwave energy is delivered at 10 watts for a time of 5s” as indicated in claim 16 and similarly in claims 1 and 17.
The Examiner has cites Deem (U.S. PGPub. No. 20100114086) and Beale (U.S. PGPub. No. 20120016356) as the most pertinent prior art reference, which teaches a similar microwave energy device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “administering microwave energy to said subject, wherein the microwave energy is administered at a level which is sub-curative to the dermatological disease and/or condition” where “the microwave energy is administered at an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794